WARRANT TO PURCHASE COMMON STOCK
 
OF

AMERICAN SURGICAL HOLDINGS, INC.




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF ANY
APPLICABLE STATE SECURITIES LAWS.  THIS LEGEND SHALL BE ENDORSED UPON ANY
WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT OR ANY SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT.
 
------------------------------------------


THE COMPANY HAS ANNOUNCED A 1 FOR 2 COMBINATION OF ITS COMMON STOCK TO BE
COMPLETED ON OR ABOUT APRIL 26, 2007.  ALL SHARE AND EXERCISE PRICE INFORMATION
INCLUDED IN THIS WARRANT ASSUMES THE COMPLETION OF THIS COMBINATION.




This is to Certify That, FOR VALUE RECEIVED, _______________________, or assigns
(“Holder”), is entitled to purchase, subject to the provisions of this Warrant,
from American Surgical Holdings, Inc, a Delaware corporation (the “Company”),
[FILL IN NUMBER OF SHARES EQUAL TO 100,000 SHARES PER UNIT PURCHASED] fully
paid, validly issued and nonassessable shares of common stock, par value $.001
per share, of the Company (“Common Stock”) at a price per share equal to $2.00
(the “Initial Exercise Price”), which exercise may take place at any time or
from time to time on or before 11:59 p.m., Houston, Texas time, on the date that
is five (5) years from the date hereof, or, if such date falls on a Saturday,
Sunday, or bank holiday, the next date that is not a Saturday, Sunday, or bank
holiday (the “Expiration Date”).


This Warrant comprises a portion of a Unit being sold by the Company pursuant to
the Private Placement Memorandum dated May 4, 2007 (the “Memorandum”).  Unless
otherwise defined herein, terms defined in this Warrant shall have the meaning
as set forth in the Memorandum. The Initial Exercise Price is subject to
adjustment as set forth herein. The number of shares of Common Stock to be
received upon the exercise of this Warrant and the price to be paid for each
share of Common Stock may be adjusted from time to time as hereinafter set
forth. 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 The shares of Common Stock deliverable upon such exercise, and as adjusted from
time to time, are hereinafter sometimes referred to as “Warrant Shares” and the
exercise price of a share of Common Stock in effect at any time and as adjusted
from time to time is hereinafter sometimes referred to as the “Exercise Price”.


(a)           EXERCISE OF WARRANT.


(1)           This Warrant may be exercised in whole or in part at any time or
from time to time during the Exercise Period; provided, however, that if such
day is a day on which banking institutions in the State of Texas are authorized
by law to close, then on the next succeeding day which shall not be such a
day.  This Warrant may be exercised by presentation and surrender hereof to the
Company at its principal office with the Purchase Form annexed hereto duly
executed and accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form.  As soon as practicable after each such
exercise of the warrants, but not later than three (3) business days following
the receipt of good and available funds, the Company shall issue and deliver to
the Holder a certificate or certificate for the Warrant Shares issuable upon
such exercise, registered in the name of the Holder or its designee.  If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder thereof to purchase the balance of the Warrant Shares
purchasable thereunder.  Upon receipt by the Company of this Warrant at its
office in proper form for exercise accompanied by payment of the Exercise Price
for the number of Warrant Shares specified in such form (unless exercised in
accordance with Section (a)(2) hereof in which case upon notice of such
exercise), the Holder shall be deemed to be the holder of record of the shares
of Common Stock issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such shares of Common Stock shall not then be physically delivered
to the Holder.


(2)           Cashless Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, if the resale of the Warrant Shares by the holder is
not registered within year from the date of the closing of the Minimum Offering
pursuant to an effective registration statement under the Securities Act, this
Warrant may be exercised by presentation and surrender of this Warrant to the
Company at its principal executive offices with a written notice of the holder’s
intention to effect a cashless exercise, including a calculation of the number
of shares of Common Stock to be issued upon such exercise in accordance with the
terms hereof (a “Cashless Exercise”).  In the event of a Cashless Exercise, in
lieu of paying the Exercise Price in cash, the holder shall surrender this
Warrant for that number of shares of Common Stock determined by multiplying the
number of Warrant Shares to which it would otherwise be entitled by a fraction,
the numerator of which shall be the difference between the then current market
price (calculated in accordance with Section (c) below) per share of the Common
Stock and the Exercise Price,  and the denominator of which shall be the then
current market price (calculated in accordance with Section (c) below) per share
of Common Stock.


(b)           REDEMPTION OF WARRANT.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(1)           This Warrant may be redeemed, at the option of the Company, at any
time prior to the Expiration Date, upon the notice referred to in Section
(b)(2), at the price of $.001 per Warrant Share (“Redemption Price”), provided
that the last sales price of the Common Stock has been at least $9.00 per share,
on each of ten (10) consecutive trading days ending on the third business day
prior to the date on which notice of redemption is given  (“Measurement
Period”). Notwithstanding the foregoing, the Company may not exercise its
redemption rights unless during the Measurement Period and from the end of the
Measurement Period through the redemption date, the Company has an effective
registration statement with a current prospectus on file with the SEC pursuant
to which the Warrant Shares may be sold.


(2)           In the event the Company shall elect to redeem the Warrant, the
Company shall fix a date for the redemption. Notice of redemption shall be
mailed by first class mail, postage prepaid, by the Company not less than 30
days prior to the date fixed for redemption to the Holder at their last
addresses as they shall appear on the registration books.


(3)           The Warrant may be exercised in accordance with Section (a) at any
time after notice of redemption shall have been given by the Company pursuant to
Section (b)(2) hereof and prior to the time and date fixed for redemption. On
and after the redemption date, the Holder shall have no further rights except to
receive, upon surrender of the Warrant, the Redemption Price.


(c)           FRACTIONAL SHARES.  No fractional shares or script representing
fractional shares shall be issued upon the exercise of this Warrant.  With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the current market value of a share, determined as follows:


(1)           If the Common Stock is listed on a national securities exchange or
admitted to unlisted trading privileges on such exchange or listed for trading
on the Nasdaq Global Select Market, the current market value shall be the last
reported sale price of the Common Stock on such exchange or market on the last
business day prior to the date of exercise of this Warrant or if no such sale is
made on such day, the average of the closing bid and asked prices for such day
on such exchange or market; or


(2)           If the Common Stock is not so listed or admitted to unlisted
trading privileges, but is traded on the Nasdaq Capital Market, the current
market value shall be the average of the closing bid and asked prices for such
day on such market and if the Common Stock is not so traded, the current market
value shall be the mean of the last reported bid and asked prices reported by
the NASD Electronic Bulletin Board on the last business day prior to the date of
the exercise of this Warrant; or


(3)           If the Common Stock is not so listed or admitted to unlisted
trading privileges and bid and asked prices are not so reported, the current
market value shall be an amount, not less than book value thereof as at the end
of the most recent fiscal year of the Company ending prior to the date of the
exercise of the Warrant, determined in such reasonable manner as may be
prescribed by the Board of Directors of the Company.
 
 
 
3

--------------------------------------------------------------------------------

 

 
(d)           EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT.  This Warrant
is exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder.   Upon surrender of this Warrant to the Company at
its principal office or at the office of its stock transfer agent, if any, with
the Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be cancelled.  This Warrant may be divided or
combined with other warrants which carry the same rights upon presentation
hereof at the principal office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof.  The term “Warrant” as used herein includes any Warrants into which this
Warrant may be divided or exchanged.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date.  Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.


(e)           RIGHTS OF THE HOLDER.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in the Warrant and
are not enforceable against the Company except to the extent set forth herein.


(f)           ANTI-DILUTION PROVISIONS.  Subject to the provisions of Section l
hereof, the Exercise Price in effect at any time and the number and kind of
securities purchasable upon the exercise of the Warrants shall be subject to
adjustment from time to time upon the happening of certain events as follows:


(1)           In case the Company shall hereafter (i) declare a dividend or make
a distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the Exercise
Price by a fraction, the denominator of which shall be the number of shares of
Common Stock outstanding after giving effect to such action, and the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such action with an appropriate adjustment in the number of shares
purchasable hereunder. Such adjustment shall be made successively whenever any
event listed above shall occur.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(2)           Subject to the provisions of Subsection (4) below, in case the
Company shall fix a record date for the issuance of rights or warrants to all
holders of its Common Stock entitling them to subscribe for or purchase shares
of Common Stock (or securities convertible into Common Stock) at a price (the
“Subscription Price”) (or having a conversion price per share) less than the
Exercise Price on such record date, the Exercise Price shall be adjusted so that
the same shall equal the Subscription Price.


(3)           In case the Company shall hereafter distribute to the holders of
its Common Stock evidences of its indebtedness or assets (excluding cash
dividends or distributions and dividends or distributions referred to in
Subsection (1) above) or subscription rights or warrants (excluding those
referred to in Subsection (2) above), then in each such case the Exercise Price
in effect thereafter shall be determined by multiplying the Exercise Price in
effect immediately prior thereto by a fraction, the numerator of which shall be
the total number of shares of Common Stock outstanding multiplied by the current
market price per share of Common Stock (as defined in Subsection (5) above),
less the fair market value (as determined by a third-party valuation) of said
assets or evidences of indebtedness so distributed or of such rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such current market price per share of
Common Stock.  Such adjustment shall be made successively whenever such a record
date is fixed.  Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of shareholders entitled to receive such distribution.


(4)           Whenever the Exercise Price payable upon exercise of each Warrant
is adjusted pursuant to Subsections (1), (2), or (3) above, the number of Shares
purchasable upon exercise of this Warrant shall simultaneously be adjusted by
multiplying the number of Shares initially issuable upon exercise of this
Warrant by the Exercise Price in effect on the date hereof and dividing the
product so obtained by the Exercise Price, as adjusted.


(5)           For the purpose of any computation under Subsection (3) above, the
current market price per share of Common Stock at any date shall be determined
in the manner set forth in Section (c) hereof except that the current market
price per share shall be deemed to be the higher of (i) the average of the
prices for 30 consecutive business days before such date or (ii) the price on
the business day immediately preceding such date.


(6)           No adjustment in the Exercise Price shall be required unless such
adjustment would require an increase or decrease of at least five cents ($0.05)
in such price; provided, however, that any adjustments which by reason of this
Subsection (6) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section (f) shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be.  Anything in this
Section (f) to the contrary notwithstanding, the Company shall be entitled, but
shall not be required, to make such changes in the Exercise Price, in addition
to those required by this Section (f), as it shall determine, in its sole
discretion, to be advisable in order that any dividend or distribution in shares
of Common Stock, or any subdivision, reclassification or combination of Common
Stock, hereafter made by the Company shall not result in any Federal Income tax
liability to the holders of Common Stock or securities convertible into Common
Stock (including Warrants); provided such changes will not adversely effect the
Holder.
 
 
 
5

--------------------------------------------------------------------------------

 


(7)           Whenever the Exercise Price is adjusted, as herein provided, the
Company shall promptly but no later than 10 days after any request for such an
adjustment by the Holder, cause a notice setting forth the adjusted Exercise
Price and adjusted number of Shares issuable upon exercise of each Warrant, and,
if requested, information describing the transactions giving rise to such
adjustments, to be mailed to the Holders at their last addresses appearing in
the Warrant Register, and shall cause a certified copy thereof to be mailed to
its transfer agent, if any.  The Company may retain a firm of independent
certified public accountants selected by the Board of Directors (who may be the
regular accountants employed by the Company) to make any computation required by
this Section (f), and a certificate signed by such firm shall be conclusive
evidence of the correctness of such adjustment.


(8)           In the event that at any time, as a result of an adjustment made
pursuant to Subsection (1) above, the Holder of this Warrant thereafter shall
become entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in this Section (f).


(9)           Irrespective of any adjustments in the Exercise Price or the
number or kind of shares purchasable upon exercise of this Warrant, Warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in the similar Warrants initially
issuable pursuant to this Agreement.


(g)           OFFICER'S CERTIFICATE.  Whenever the Exercise Price shall be
adjusted as required by the provisions of the foregoing Section, the Company
shall forthwith file in the custody of its Secretary or an Assistant Secretary
at its principal office and with its stock transfer agent, if any, an officer's
certificate showing the adjusted Exercise Price determined as herein provided,
setting forth in reasonable detail the facts requiring such adjustment,
including a statement of the number of additional shares of Common Stock, if
any, and such other facts as shall be necessary to show the reason for and the
manner of computing such adjustment.  Each such officer's certificate shall be
made available at all reasonable times for inspection by the holder or any
holder of a Warrant executed and delivered pursuant to Section (a) and the
Company shall, forthwith after each such adjustment, mail a copy by certified
mail of such certificate to the Holder or any such holder.


(h)           NOTICES TO WARRANT HOLDERS.  So long as this Warrant shall be
outstanding, (i) if the Company shall pay any dividend or make any distribution
upon the Common Stock or (ii) if the Company shall offer to the holders of
Common Stock for subscription or purchase by them any share of any class or any
other rights or (iii) if any capital reorganization of the Company,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with or into another corporation, sale, lease or transfer of all or
substantially all of the property and assets of the Company to another
corporation, or voluntary or involuntary dissolution, liquidation or winding up
of the Company shall be effected, then in any such case, the Company shall cause
to be mailed by certified mail to the Holder, at least fifteen days prior the
date specified in (x) or (y) below, as the case may be, a notice containing a
brief description of the proposed action and stating the date on which (x) a
record is to be taken for the purpose of such dividend, distribution or rights,
or (y) such reclassification, reorganization, consolidation, merger, conveyance,
lease, dissolution, liquidation or winding up is to take place and the date, if
any is to be fixed, as of which the holders of Common Stock or other securities
shall receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.
 
 
 
6

--------------------------------------------------------------------------------

 

 
(i)           RECLASSIFICATION, REORGANIZATION OR MERGER.  In case of any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the Company, or in case of any consolidation or merger of the
Company with or into another corporation (other than a merger with a subsidiary
in which merger the Company is the continuing corporation and which does not
result in any reclassification, capital reorganization or other change of
outstanding shares of Common Stock of the class issuable upon exercise of this
Warrant) or in case of any sale, lease or conveyance to another corporation of
all or substantially all of the property of the Company, the Company shall, as a
condition precedent to such transaction, cause effective provisions to be made
so that the Holder shall have the right thereafter by exercising this Warrant at
any time prior to the expiration of the Warrant, to purchase the kind and amount
of shares of stock and other securities and property receivable upon such
reclassification, capital reorganization and other change, consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
which might have been purchased upon exercise of this Warrant immediately prior
to such reclassification, change, consolidation, merger, sale or
conveyance.  Any such provision shall include provision for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Warrant.  The foregoing provisions of this Section (i) shall
similarly apply to successive reclassifications, capital reorganizations and
changes of shares of Common Stock and to successive consolidations, mergers,
sales or conveyances.  In the event that in connection with any such capital
reorganization or reclassification, consolidation, merger, sale or conveyance,
additional shares of Common Stock shall be issued in exchange, conversion,
substitution or payment, in whole or in part, for a security of the Company
other than Common Stock, any such issue shall be treated as an issue of Common
Stock covered by the provisions of Subsection (1) of Section (f) hereof.


(j)           REGISTRATION RIGHTS.


(1)           Commencing on the one-year anniversary of the closing of the
Minimum Offering (as defined in the Memorandum), the Company hereby agrees with
the holders of the Warrants and the Warrant Shares or their transferees
(collectively, the “Holders”) that upon notice by either Dawson James
Securities, Inc. or Holders beneficially owning at least 50% of the aggregate of
the Warrant Shares, it will, within three weeks of such notice prepare and file
with the Securities and Exchange Commission (“SEC”) a registration statement
under the Act covering the resale of the Warrant Shares and use its best efforts
to cause such registration statement to become effective as soon as practicable
thereafter.  In addition, if prior to the Expiration Date, the Company shall
determine to proceed with the preparation and filing of a registration statement
under the Act in connection with the proposed offer and sale of any of its
securities by it or any of its security holders (other than a registration
statement on Form S-4, S-8 or other limited purpose form), then the Company will
give written notice of its determination to all record holders of the Warrants
and Warrant Shares.  Upon the written request from any Holder, the Company will,
except as herein provided, cause all such Warrant Shares to be included in such
registration statement, all to the extent requisite to permit the sale or other
disposition by the prospective seller or sellers of the Warrant Shares to be so
registered; provided, further, that nothing herein shall prevent the Company
from, at any time, abandoning or delaying any registration.  If any registration
pursuant to this Section j(1) shall be underwritten in whole or in part, the
Company may require that the Warrant Shares requested for inclusion by the
Holders be included in the underwriting on the same terms and conditions as the
securities otherwise being sold through the underwriters.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(2)           The Company will, until such time as the Warrant Shares may be
sold under Rule 144(k):


(A)           prepare and file with the SEC such amendments to such registration
statement and supplements to the prospectus contained therein as may be
necessary to keep such registration statement effective;


(B)           furnish to the Holders participating in such registration and to
the underwriters of the securities being registered such reasonable number of
copies of the registration statement, preliminary prospectus, final prospectus
and such other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities;


(C)           use its best efforts to register or qualify the securities covered
by such registration statement under such state securities or blue sky laws of
such jurisdictions as the Holders may reasonably request in writing within
twenty (20) days following the original filing of such registration statement,
except that the Company shall not for any purpose be required to qualify to do
business as a foreign corporation in any jurisdiction wherein it is not so
qualified or subject itself to taxation in any such jurisdiction;


(D)           notify the Holders, promptly after it shall receive notice
thereof, of the time when such registration statement has become effective or a
supplement to any prospectus forming a part of such registration statement has
been filed;


(E)           notify the Holders promptly of any request by the SEC for the
amending or supplementing of such registration statement or prospectus or for
additional information;


(F)           prepare and file with the SEC, promptly upon the request of any
Holders, any amendments or supplements to such registration statement or
prospectus which, in the opinion of counsel for such Holders (and concurred in
by counsel for the Company), is required under the Act or the rules and
regulations thereunder in connection with the distribution of Common Stock by
such Holders;


(G)           prepare and promptly file with the SEC and promptly notify such
Holders of the filing of such amendment or supplement to such registration
statement or prospectus as may be necessary to correct any statements or
omissions if, at the time when a prospectus relating to such securities is
required to be delivered under the Act, any event shall have occurred as the
result of which any such prospectus or any other prospectus as then in effect
would include an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading; and
 
 
 
8

--------------------------------------------------------------------------------

 

 
(H)           advise the Holders, promptly after it shall receive notice or
obtain knowledge thereof, of the issuance of any stop order by the SEC
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for that purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued.


The Company may require each Holder of Warrant Shares as to which any
registration is being effected to furnish to the Company such information
regarding the distribution of such Warrant Shares as the Company may from time
to time reasonably request in writing.


(3)           All fees, costs and expenses of and incidental to such
registration, inclusion and public offering in connection therewith shall be
borne by the Company, provided, however, that the Holders shall bear their pro
rata share of the underwriting discount and commissions and transfer taxes. The
fees, costs and expenses of registration to be borne by the Company as provided
above shall include, without limitation, all registration, filing, and NASD
fees, printing expenses, fees and disbursements of counsel and accountants for
the Company, and all legal fees and disbursements and other expenses of
complying with state securities or blue sky laws of any jurisdictions in which
the securities to be offered are to be registered and qualified (except as
provided above), and, in the case of a registration, fees of one (1) counsel for
the Holders of the Warrant Shares.


(4)           The Company will indemnify and hold harmless each Holder of
Warrant Shares which are included in a registration statement pursuant to the
provisions of Section (j)(1) hereof, its directors and officers, and any
underwriter (as defined in the Act) for such Holder and each person, if any, who
controls such Holder or such underwriter within the meaning of the Act, from and
against, and will reimburse such Holder and each such underwriter and
controlling person with respect to, any and all loss, damage, liability, cost
and expense to which such Holder or any such underwriter or controlling person
may become subject under the Act or otherwise, insofar as such losses, damages,
liabilities, costs or expenses are caused by any untrue statement or alleged
untrue statement of any material fact contained in such registration statement,
any prospectus contained therein or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, damage, liability, cost or expenses
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Holder, such underwriter or such controlling person in writing
specifically for use in the preparation thereof.
 
 
 
9

--------------------------------------------------------------------------------

 

 
(5)           Each Holder of Warrant Shares included in a registration pursuant
to the provisions of Section (j)(1) hereof will indemnify and hold harmless the
Company, its directors and officers, any controlling person and any underwriter
from and against, and will reimburse the Company, its directors and officers,
any controlling person and any underwriter with respect to, any and all loss,
damage, liability, cost or expense to which the Company or any controlling
person and/or any underwriter may become subject under the Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses are caused by
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement, any prospectus contained therein or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
strict conformity with written information furnished by or on behalf of such
Holder specifically for use in the preparation thereof.


(6)           Promptly after receipt by an indemnified party pursuant to the
provisions of Sections (j)(4) or (5) of notice of the commencement of any action
involving the subject matter of the foregoing indemnity provisions such
indemnified party will, if a claim thereof is to be made against the
indemnifying party pursuant to the provisions of said Sections (j)(4) or (5),
promptly notify the indemnifying party of the commencement thereof; but the
omission to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party otherwise than
hereunder.  In case such action is brought against any indemnified party and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party shall have the right to participate in, and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party,
provided, however, if counsel for the indemnifying party concludes that a single
counsel cannot under applicable legal and ethical considerations, represent both
the indemnifying party and the indemnified party, the indemnified party or
parties have the right to select separate counsel to participate in the defense
of such action on behalf of such indemnified party or parties.  After notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party will not be liable to such
indemnified party pursuant to the provisions of said Sections (j)(4) or (5) for
any legal or other expense subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation, unless (i) the indemnified party shall have employed counsel in
accordance with the provisions of the preceding sentence, (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after the notice of the
commencement of the action or (iii) the indemnifying party has authorized the
employment of counsel for the indemnified party at the expense of the
indemnifying party.


(7)           If the Company fails to carry out its obligations under this
Section (j), the Holder shall be entitled to tender this warrant for a sum equal
to the number of Warrant Shares multiplied by the current market thereof less
the Exercise Price thereof and a person who has exercised this Warrant shall be
entitled to tender the Common Stock thereby purchased for the current market
value, and in each case to be paid therefor in 10 business days thereafter.
 
 
 
10

--------------------------------------------------------------------------------

 

 
(k)           NONCIRCUMVENTION; RESERVATION OF SHARES. The Company hereby
covenants and agrees that the Company will not, by amendment of its Articles of
Incorporation, Bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder.  Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any Common Stock receivable upon the exercise of this Warrant above the Exercise
Price then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Common Stock upon the exercise of this Warrant, and (iii)
shall, so long as any of this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the exercise of this Warrant, the maximum
number of Common Stock as shall from time to time be necessary to effect the
exercise of this Warrant then outstanding.


AMERICAN SURGICAL HOLDINGS, INC.




By:                                                                
        Name:  [_____]
        Title:    [_____]


Dated:  [_____], 2007
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
PURCHASE FORM




                                                Dated


The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing   shares of Common Stock and hereby makes payment of   in
payment of the actual exercise price thereof _____ (check) or elects a cashless
exercise with respect thereto ______ (check) as to a total of ___________
shares.


___________________________________


INSTRUCTIONS FOR REGISTRATION OF STOCK


Name
(Please typewrite or print in block letters)




Address




Signature




ASSIGNMENT FORM


FOR VALUE RECEIVED,   hereby sells, assigns and transfers unto




Name
(Please typewrite or print in block letters)




Address


the right to purchase Common Stock represented by this Warrant to the extent of
  shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint   Attorney, to transfer the same on the books of the
Company with full power of substitution in the premises.


Date


Signature
 
 
 
12
 
 